


Exhibit 10.2

March 4, 2002

Mr. Jeffrey Meyer
1394 Main Street
Concord, MA 01742

Dear Jeff:

        This letter agreement (the "Agreement") confirms the agreement that we
have reached regarding your departure from your employment and all offices you
hold with FairMarket, Inc. (the "Company") and its related and affiliated
entities.

        This Agreement details the offer and, if signed, will confirm the
agreement that we have reached regarding your separation from employment with
the Company. The purpose of this Agreement is to establish an amicable
arrangement for ending your employment relationship, to release the Company from
any claims that you may have against it or any related individuals, and to
permit you to receive your separation pay and related benefits.

        If you agree to this Agreement, you acknowledge that you are entering
into the Agreement voluntarily. It is customary in employment separation
agreements that provide for severance pay for the departing employee to release
the employer from any possible claim, even if the employer believes, as is the
case here, that no such claims exist. You understand that you are giving up your
right to bring any and all possible legal claims against the Company. Neither
the Company nor you want your employment relationship to end with a legal
dispute. By entering into this Agreement, you understand that the Company is not
admitting in any way that it violated any legal obligation that it owed to you.
To the contrary, the Company's willingness to enter into this Agreement
demonstrates that it is continuing to deal with you fairly and in good faith.

        With those understandings and in exchange for the promises set forth
below, you and the Company agree as follows:

        1.    Separation.    

        You hereby confirm your resignation as Vice President of Engineering of
the Company as of Friday, March 8, 2002 (the "Separation Date"). You also hereby
confirm your separation from the Company as an employee effective as of the
Separation Date and your resignation from any and all other employment and
offices that you may hold with the Company as of the Separation Date. Said
resignations are hereby accepted by the Company (your separation as an employee
and your resignation from your offices shall be referred to hereinafter as the
"Separation"). The Company will pay you all base salary and all accrued but
unused vacation time through your Separation Date.

        You hereby agree to perform your responsibilities as Vice President of
Engineering of the Company on a full time basis, exercising your best efforts on
behalf of the Company during the period up to and including your Separation
Date. You understand that the Company's obligations under this Agreement are
contingent upon such performance of your responsibilities up to and including
your Separation Date.

        2.    Severance and Benefits.    

        a.    Severance Payments.    Effective for the period of March 9, 2002
to and including June 8, 2002, the Company shall pay your current base salary to
you as severance payments. The Company will begin such severance payments to you
upon the effectiveness of this Agreement.

--------------------------------------------------------------------------------

Mr. Jeffrey Meyer
March 4, 2002
Page 2

        b.    Stock Options.    The vesting of your existing stock options to
purchase the Company's common stock shall accelerate and become exercisable upon
the Separation Date as follows: (a) 6,250 shares of the 25,000 share option
granted on February 8, 2000 (such that such option will be vested as to a total
of 18,750 shares upon the Separation Date); and (b) 25,000 shares of the 100,000
share option granted on December 7, 2000 (such that such option will be vested
as to a total of 56,250 shares on the Separation Date). With respect to the
options described above and the option covering 12,500 shares granted on
October 18, 2000, to the extent these options are vested on the Separation Date
you shall have until March 8, 2003 to exercise these stock options. You hereby
acknowledge and understand that the exercise of these stock options after
June 8, 2002 will disqualify these stock options for treatment as incentive
stock options under the Internal Revenue Code. To the extent you hold options or
portions of options that are not vested as of the Separation Date, those options
and such portions will terminate in accordance with the terms of the applicable
Stock Option Certificates.

        c.    Bonus.    The Company shall pay you a bonus in the amount of
$10,000.00 for the completion by the Separation Date of both of the following:
(i) the selection of a third party US hosting facility for the Company's US,
Australia and UK data centers (which may be the same US hosting facility as is
currently used by the Company); and (ii) the completion of the plans for moving
(y) the Company's UK data center from the Company's current UK hosting facility
to the selected US hosting facility and (z) the Company's US and AU data centers
from the Company's current US hosting facility to the selected US hosting
facility (if different); provided, that such items shall be considered completed
for purposes of this Agreement if and only if they are on terms approved by
Nanda Krish and Janet Smith. Any such bonus payment shall be subject to
applicable tax-related deductions and withholdings. In no event shall the
Company be obligated to pay any such bonus before the Separation Date.

        d.    Benefits Continuation.    Pursuant to 29 U.S.C. §1161, et seq.
(commonly known as "COBRA"), you may continue to participate in the group health
and dental insurance plans of the Company for up to eighteen (18) months after
the Separation Date, subject to certain exceptions and limitations. Provided
that you remain eligible for such COBRA coverage, for three (3) months from the
Separation Date the Company shall pay the full cost of the regular premium for
such benefits for you and your beneficiaries. If you remain eligible for
coverage under COBRA thereafter, you and your beneficiaries may continue such
coverage thereafter at your own premium cost. You shall promptly notify the
Company if you become eligible for coverage under other group health or dental
insurance plans during the three (3) month period following the Separation Date.

        e.    Other Benefits or Compensation.    Except as expressly provided
herein, your eligibility to participate in any of the Company's respective
employee benefit plans and programs ceases on or after the Separation Date in
accordance with the terms and conditions of each of those benefit plans and
programs, and your rights to accrued benefits, if any, under any such employee
benefit plans and programs as of the Separation Date are governed by the terms
and conditions of each of those employee benefit plans and programs which are
incorporated herein by reference. You acknowledge that you received your base
salary and all other compensation due to you through the Separation Date.

--------------------------------------------------------------------------------

Mr. Jeffrey Meyer
March 4, 2002
Page 3

        3.    General Release of Claims.    

        (a)    General Release of Claims by You.    In consideration of the
compensation and benefits provided in Paragraph 2 above, you voluntarily and
irrevocably release and discharge the Company, its related or affiliated
entities, and its respective predecessors, successors, and assigns, and the
current and former officers, directors, shareholders, employees, and agents of
each of the foregoing (any and all of which are referred to as "Releasees")
generally from all charges, complaints, claims, promises, agreements, causes of
action, damages, and debts, known or unknown ("Claims") of any name and nature,
including, without limitation, those that relate in any manner to your
employment with or termination of employment from the Company, which you have,
claim to have, ever had, or ever claimed to have had against any of the
Releasees through the date on which you execute this Agreement. This general
release of Claims includes, without implication of limitation, a release of all
Claims for or related to: your employment, the compensation provided to you by
the Company; your resignations as described in Paragraph 1; wrongful or
constructive discharge; breach of contract; breach of any implied covenant of
good faith and fair dealing; tortious interference with advantageous relations;
intentional or negligent misrepresentation, fraud or deceit; infliction of
emotional distress, and unlawful discrimination under the common law or any
statute (including, without implication of limitation, the Employee Retirement
Income Security Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Age Discrimination in Employment Act or Mass. G.L.
c.151B). You also waive any Claim for reinstatement, severance (except as
expressly provided in this Agreement), incentive or retention pay, attorney's
fees, or costs, relating to the above waived Claims; provided, however, that
nothing in this general release shall be construed to bar or limit your on-going
rights, if any, to indemnification subject to and in accordance with the terms
of the Amended and Restated By-Laws of the Company or as otherwise might exist
under applicable law, or to enforce your rights under this Agreement, or any
existing rights in employee benefit plans.

        (b)    General Release of Claims by the Company.    The Company hereby
irrevocably and unconditionally releases, acquits and forever discharges you
from any and all Claims of any name and nature that the Company now has, owns,
or holds or claims to have, own, or hold or that the Company at any time had,
owned, or held, or claimed to have had, owned, or held against you. This general
release of Claims includes, without implication of limitation, a release of all
Claims related to your performance of your responsibilities as an employee of
the Company. Notwithstanding the foregoing, the Company does not release you
from any civil Claims based on conduct that would constitute a criminal offense;
provided, however, that you represent that you have no knowledge of any basis
for the Company to assert any such Claim against you. This general release of
Claims shall not be construed to affect the Company's right to enforce this
Agreement.

        4.    Return of Property.    

        All documents, records, material and all copies of any of the foregoing
pertaining to Confidential Information, and all software, equipment, and other
supplies, whether or not pertaining to confidential information, that have come
into your possession or been produced by you in connection with your employment
("Property") have been and remain the sole property of the Company. You hereby
confirm that you have returned all Property to the Company, except for the
Compaq Deskpro desktop computer (and you hereby confirm that you have removed
all confidential information from that computer) and the Compaq IPAQ handheld
which have been given to you by the Company.

--------------------------------------------------------------------------------

Mr. Jeffrey Meyer
March 4, 2002
Page 4

        5.    Nondisparagement.    

        You agree not to take any action or make any statement, written or oral,
which disparages the Company, its respective officers, or management and
business practices, or which disrupts or impairs the Company's normal
operations. The Company shall instruct its respective directors and officers who
receive a copy of this Agreement not to take any action or make any statement,
written or oral, which disparages or criticizes you or your management and
business practices. The provisions of this Paragraph 5 shall not apply to any
truthful statement required to be made by you or the Company, as the case may
be, in any legal proceeding, required filing under the securities laws, or
pursuant to any governmental or regulatory investigation.

        6.    Litigation and Regulatory Cooperation.    

        During and after your employment, you shall cooperate fully with the
Company and its affiliates in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company or any of its affiliates which relate to events or
occurrences that transpired while you were employed by the Company. Your full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial, to act as a witness on behalf of the Company, and if called to testify,
to testify truthfully and in good faith about events that happened during your
employment. During and after your employment, you also shall cooperate fully
with the Company in connection with any investigation or review of any federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while you were employed by the Company.
The Company shall make reasonable efforts to schedule any cooperation required
pursuant to this Paragraph 6 at such times that will not unreasonably interfere
with your search for other employment or performance of other employment
services. The Company shall (a) reimburse you for reasonable expenses incurred
by you in connection with your performance of obligations pursuant to this
Paragraph 6 based on the standards and procedures applicable to expense
reimbursement for the Company's employees and (b) compensate you for any
required cooperation pursuant to this Paragraph 6 by paying you for your time at
an hourly rate of 125% of your final annual base salary rate when last employed
by the Company divided by 2,080, provided that the Company shall not be
obligated to pay for any of your time spent testifying or that otherwise could
have been required to be expended pursuant to a subpoena.

        7.    Additional Representations, Warranties and Covenants.    

        As a material inducement to the Company to enter into this Agreement,
you represent, warrant and covenant that: (a) you have not assigned to any third
party any claim released by this Agreement; and (b) you have not heretofore
filed with any agency or court any claim released by this Agreement.

        8.    Further Assurances.    

        Upon the terms and subject to the conditions herein provided, each of
the signatories hereto agrees to use its reasonable efforts to take, or cause to
be taken, all action and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement.

        9.    Exclusivity.    

        This Agreement sets forth all the consideration to which you are
entitled by reason of the Separation, and you shall not be entitled to or
eligible for any payments or benefits under any other severance, equity, bonus,
retention or incentive policy, arrangement or plan of the Company.

--------------------------------------------------------------------------------

Mr. Jeffrey Meyer
March 4, 2002
Page 5

        10.    Tax Matters.    

        The Company shall undertake to make deductions, withholdings and tax
reports with respect to payments and benefits under this Agreement to the extent
that it reasonably and in good faith believes that it is required to make such
deductions, withholdings and tax reports. Payments under this Agreement shall be
in amounts net of any such deductions or withholdings. Nothing in this Agreement
shall be construed to require the Company to make any payments to compensate you
for any adverse tax effect associated with any payments or benefits or for any
deduction or withholding from any payment or benefit.

        11.    Consent to Jurisdiction.    

        To the extent that any court action is permitted consistent with or to
enforce this Agreement, the signatories hereby consent to the jurisdiction of
the state and federal courts in Massachusetts. Accordingly, with respect to any
such court action, the parties hereto (a) submit to the personal jurisdiction of
such courts; (b) consent to service of process; and (c) waive any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

        12.    Notices, Acknowledgments and Other Terms.    

        a.    This Agreement is a legally binding document. Provided that you do
not revoke this Agreement in accordance with this Paragraph 12, your signature
will commit you to the terms of this Agreement. You acknowledge that you have
been advised to discuss all aspects of this Agreement with your attorney, that
you have carefully read and fully understand all of the provisions of this
Agreement and that you are voluntarily entering into this Agreement.

        b.    You acknowledge and agree that the Company's promises in this
Agreement constitute consideration in addition to anything of value to which you
are otherwise entitled by reason of your separation from employment.

        c.    You acknowledge that you have been given the opportunity, if you
so desire, to consider this Agreement for twenty-one (21) days before executing
it. If not signed by you and returned to the Chief Financial Officer of the
Company so that it is received by close of business on the twenty-second (22nd)
day after your receipt of the Agreement, this Agreement will not be valid. In
addition, if you breach any of the conditions of the Agreement within the
twenty-one (21) day period prior to execution of this Agreement, the offer of
this Agreement will be withdrawn and your execution of the Agreement will not be
valid. In the event that you execute and return this Agreement within twenty-one
(21) days or less of the date of its delivery to you, you acknowledge that such
decision was entirely voluntary and that you had the opportunity to consider
this letter agreement for the entire twenty-one (21) day period. The Company
acknowledges that for a period of seven (7) days from the date of the execution
of this Agreement, you shall retain the right to revoke this Agreement by
written notice delivered to the Chief Financial Officer of the Company before
the end of such period, and that this Agreement shall not become effective or
enforceable until the expiration of such revocation period (the "Effective
Date").

        d.    By signing this Agreement, you acknowledge that you are doing so
voluntarily and knowingly, fully intending to be bound by this Agreement. You
also acknowledge that you are not relying on any representations by the Company
or any other representative of the Company concerning the meaning of any aspect
of this Agreement. You understand that this Agreement shall not in any way be
construed as an admission by the Company of any liability or any act of
wrongdoing whatsoever by the Company against you and that the Company
specifically disclaims any liability or wrongdoing whatsoever against you on the
part of itself and its respective officers, directors, shareholders, employees
and agents. You understand that if you do not enter into this Agreement and
bring any claims against the Company, the Company will dispute the merits of
those claims and contend that it acted lawfully and for good business reasons
with respect to you.

--------------------------------------------------------------------------------

Mr. Jeffrey Meyer
March 4, 2002
Page 6

        e.    In the event of any dispute, this Agreement will be construed as a
whole, will be interpreted in accordance with its fair meaning, and will not be
construed strictly for or against either you or the Company.

        f.      The laws of the Commonwealth of Massachusetts will govern any
dispute about this Agreement, including any interpretation or enforcement of
this Agreement, without regard to its conflicts of laws principles.

        g.    In the event that any provision or portion of a provision of this
Agreement shall be determined to be illegal, invalid or unenforceable, the
remainder of this Agreement shall be enforced to the fullest extent possible and
the illegal, invalid or unenforceable provision or portion of a provision will
be amended by a court of competent jurisdiction to reflect the signatories'
intent if possible. If such amendment is not possible, the illegal, invalid or
unenforceable provision or portion of a provision will be severed from the
remainder of this Agreement and the remainder of this Agreement shall be
enforced to the fullest extent possible as if such illegal, invalid or
unenforceable provision or portion of a provision was not included.

        h.    This Agreement may be modified only by a written agreement signed
by an authorized representative of the Company and all of the other parties
hereto.

        i.      This Agreement constitutes the entire agreement between the
signatories hereof and supersedes all prior agreements between the parties.
Notwithstanding the foregoing, the parties intend that all provisions of the
Agreement Regarding Inventions, Confidentiality and Non-Competition, dated
January 3, 2000 (the "Employment Agreement"), remain in full force and effect
and that the parties shall retain their rights and obligations under the
FairMarket, Inc. 2000 Stock Option and Incentive Plan, the 2000 Employee Stock
Option and Incentive Plan and the Stock Option Certificates as modified in
Paragraph 2 of this Agreement.

        j.      This Agreement shall be binding upon each of the signatories and
upon their respective heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of each party and to
their heirs, administrators, representatives, executors, successors, and
assigns.

        k.    You will not disclose the fact or terms of this Agreement to
anyone except to your counsel, your financial advisors, and members of your
immediate family until the Company makes public disclosure of the fact and terms
of this Agreement.

        l.      From and after the Separation Date, the Company acknowledges
that you will no longer be subject to the Company's insider trading policy.
However, you will continue to be subject to insider trading liability if you
trade in the Company's stock while you are in the possession of material
nonpublic information concerning the Company, regardless of when the trade
occurs. Therefore, you should not trade in the Company's stock at any time that
you are in possession of material nonpublic information regarding the Company.

        m.    This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

--------------------------------------------------------------------------------

Mr. Jeffrey Meyer
March 4, 2002
Page 7

        If you agree to these terms, please sign and date below and return this
Agreement to the Chief Financial Officer of the Company. You are advised to
consult with an attorney before signing this Agreement.

    Sincerely,
 
 
FAIRMARKET, INC.
 
 
By:
 
/s/  JANET SMITH      

--------------------------------------------------------------------------------

Name: Janet Smith
Title: CFO
Accepted and agreed to:
 
 
 
 
/s/  JEFFREY MEYER      

--------------------------------------------------------------------------------

Jeffrey Meyer
 
March 6, 2002

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------
